PER CURIAM.
This is an appeal in which the Office of Criminal Conflict and Civil Regional Counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). We affirm the appellant’s judgment and sentence with the exception of certain costs imposed.
We strike the $100 indigent legal assistance lien imposed pursuant to section 938.29, Florida Statutes (2009), because the trial court did not give the appellant notice of the lien or his right to a hearing to contest the amount. See McCarthan v. State, 91 So.3d 268 (Fla. 1st DCA 2012). On remand, the trial court may only reimpose the lien if it provides the appellant with the requisite notice. See Vaughn v. State, 65 So.3d 138 (Fla. 1st DCA 2011).
We also strike the $20 court cost imposed pursuant to section 938.06, Florida Statutes (2009), because no fine was properly imposed. See Mallory v. State, 70 So.3d 738 (Fla. 1st DCA 2011).
Accordingly, we AFFIRM in part, REVERSE in part, and REMAND for proceedings consistent with this opinion.
ROBERTS, WETHERELL, and SWANSON, JJ., concur.